            Case 19-45206-elm7 Doc 39 Filed 11/20/20                  Entered 11/20/20 11:47:24           Page 1 of 4




                                   UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION
IN RE: SYNERGY FABRICATION, INC.                                 CASE NO: 19-45206
                                                                 DECLARATION OF MAILING
                                                                 CERTIFICATE OF SERVICE
                                                                 Chapter: 7
                                                                 ECF Docket Reference No. 37
                                                                 Judge: EDWARD L. MORRIS
                                                                 Hearing Date: DECEMBER 14, 2020
                                                                 Hearing Time: 9:30 A.M.
                                                                 Response Date: DECEMBER 11, 2020


On 11/20/2020, I did cause a copy of the following documents, described below,
Motion to Sell Certain Assets of the Debtor’s Estate Free and Clear of Liens, Claims, Interests, and Encumbrances pursuant
to 11 U.S.C. §§ 105 and 363 ECF Docket Reference No. 37
Notice of Hearing on ECF # 37 Motion to Sell 38




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated
as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 11/20/2020
                                                           /s/ Shawn K. Brown
                                                           Shawn K. Brown 03170490
                                                           The Law Office of Shawn K. Brown PLLC
                                                           PO Box 93749
                                                           Southlake, TX 76092
                                                           817 488 6023
               Case 19-45206-elm7 Doc 39 Filed 11/20/20                       Entered 11/20/20 11:47:24               Page 2 of 4




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
 IN RE: SYNERGY FABRICATION, INC.                                       CASE NO: 19-45206

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7
                                                                        ECF Docket Reference No. 37
                                                                        Judge: EDWARD L. MORRIS
                                                                        Hearing Date: DECEMBER 14, 2020
                                                                        Hearing Time: 9:30 A.M.
                                                                        Response Date: DECEMBER 11, 2020


On 11/20/2020, a copy of the following documents, described below,

Motion to Sell Certain Assets of the Debtor’s Estate Free and Clear of Liens, Claims, Interests, and Encumbrances pursuant to 11 U.
S.C. §§ 105 and 363 ECF Docket Reference No. 37
Notice of Hearing on ECF # 37 Motion to Sell 38




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.
The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 11/20/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Shawn K. Brown
                                                                            The Law Office of Shawn K. Brown PLLC
                                                                            PO Box 93749
                                                                            Southlake, TX 76092
           Case 19-45206-elm7
PARTIES DESIGNATED AS "EXCLUDE" WEREDoc
                                     NOT 39 Filed
                                         SERVED   11/20/20
                                                VIA USPS FIRST Entered  11/20/20 11:47:24 Page 3 of 4
                                                               CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

JET SPECIALTY INC.                       BAXTER BAILEY & ASSOCIATES INC.          HAIGOOD & CAMPBELL LLC
211 MARKET AVE                           1630 GOODMAN RD. E                       P.O. BOX 1066
BOERNE TX 78006-3050                     SUITE 1                                  ARCHER CITY TX 76351
                                         SOUTHAVEN MS 38671




EULER HERMES N.A AS AGENT FOR            ATMOS ENERGY CORPORATION                 PREMIUM WELD SERVICES INC.
WILLBANKS METALS                         ATTN: BANKRUPTCY GROUP                   PO BOX 422
INC.                                     PO BOX 650205                            SANTO TX 76472
800 RED BROOK BLVD #400C                 DALLAS TX 75265-0205
OWINGS MILLS MD 21117




INDUSTRIAL REFRACTORY                    SERVICE WASTE INC.                       WILLBANKS METALS
2300 S MAIN ST                           PO BOX 1195                              1155 NE 28TH ST
FORT WORTH TX 76110-2705                 FORT WORTH TX 76101-1195                 FORT WORTH TX 76106-7241




BLAYLOCK GASKET & PACKING                BOB DAVIS SALES INC.                     AMERICAN PIPING PRODUCTS INC.
3213 RAMONA DR                           214 E. DANVILLE STREET                   825 MARYVILLE CENTRE DR STE 310
FORT WORTH TX 76116-5137                 KILGORE TX 75662                         CHESTERFIELD MO 63017




BAKER TANKHEAD                           FRISA FORJADOS S.A. DE C.V.              FORT WORTH F&D HEAD COMPANY
10405 NORTH FWY                          819 CROSSBRIDGE DRIVE                    3040 PEDEN ROAD
FORT WORTH TX 76177-7127                 SPRING TX 77373                          FORT WORTH TX 76179-7617




MERDECA LLC                              CAMINO NATURAL RESOURCES LLC             PRESTIGE VALVE & SUPPLY LLC
PO BOX 217                               ATT MARK BROWN                           PO BOX 4303
HINTON OK 73047                          1401 17TH STREET SUITE 1000              TULSA OK 74159
                                         SUITE 500
                                         DENVER CO 80202




TRIPLE S STEEL HOLDINGS INC.             SAIA MOTOR FREIGHT LINE LLC              WILLIAMS SCOTSMAN INC.
11310 WEST LITTLE YORK                   PO BOX A STATION 1                       PO BOX 91975
HOUSTON TX 77041                         HOUMA LA 70363                           CHICAGO IL 60693




GAS AND SUPPLY NORTH TEXAS LLC           ALLENDORPH SPECIALTIES INC.              MEWBOURNE OIL COMPANY
LISA GINTZ                               201 STANTON RD                           3620 OLD BULLARD RD.
4709 BLUEBONNET BLVD. SUITE A            BROUSSARD LA 70518-3430                  TYLER TX 75701
BATON ROUGE LA 70809




AIR POWER SALES & SERVICE                CNA COMMERCIAL INSURANCE                 GREENES ENERGY GROUP LLC
823 WEST MARSHALL AVE                    23453 NETWORK PLACE                      11757 KATY FREEWAY SUITE 700
LONGVIEW TX 75601                        CHICAGO IL 60673                         HOUSTON TX 77079
           Case 19-45206-elm7
PARTIES DESIGNATED AS "EXCLUDE" WEREDoc
                                     NOT 39 Filed
                                         SERVED   11/20/20
                                                VIA USPS FIRST Entered  11/20/20 11:47:24 Page 4 of 4
                                                               CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

BONDED INSPECTIONS INC.                  LYNCO FLANGE & FITTING INC.              FLAMECO INDUSTRIES
STEVE FFAIN PRESIDENT                    C/O DUNWOODY LAW FIRM PLLC               PO BOX 4303
10817 SANDEN DRIVE                       2500 TANGLEWILDE SUITE 150               TULSA OK 74159
DALLAS TX 75238                          HOUSTON TX 77063




PRESTIGE VALVE & SUPPLY LLC              SOUTHWEST METAL TREATING CORP.
PO BOX 863                               PO BOX 6270
HASLET TX 76052                          FORT WORTH TX 76115
